1                                                                         Honorable Timothy W. Dore
                                                                                           Chapter 7
2

3

4

5

6

7                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF WASHINGTON
8
9     In Re:                                        )
                                                    )
10    Adeil M. Abdelrahman,                         )           Case No. 19-13634
                                                    )
11                                         Debtor.  )
      _________________________________________ )
12                                                  )
      United States Trustee for Region 18,          )
13                                                  )           Adversary No.
                                         Plaintiff, )
14                                                  )
              v.                                    )           COMPLAINT TO DENY DEBTOR’S
15                                                  )           DISCHARGE
      Adeil M. Abdelrahman,                         )
16                                                  )
                                         Defendant. )
17                                                  )
                                                    )
18
19             The Acting United States Trustee for Region 18, for claims against defendant Adeil M.
20   Abdelrahman (the “Defendant”), asserts and alleges as follows:

21                                                PARTIES

22             1.     The plaintiff is the United States Trustee for Region 18, which includes the
     Western District of Washington. The United States Trustee has standing to bring this action
23
     under 11 U.S.C. §§ 307 and 727(c)(1).
24
               2.     The Defendant is the debtor in the above-captioned chapter 7 bankruptcy case, no.
25
     19-13634 (the “Indiv. Case”).
26

                                                                          Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 1                                                     700 Stewart Street
                                                                                                  Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                          206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD          Doc 1    Filed 03/06/20     Ent. 03/06/20 11:51:27          Pg. 1 of 7
1
                                      JURISDICTION AND VENUE
2
             3.       This is an adversary proceeding to deny the Defendant’s discharge, brought
3
     pursuant to 11 U.S.C. § 727(a)(7) and Rule 7001 of the Federal Rules of Bankruptcy Procedure.
4            4.       This Court has jurisdiction over this adversary proceeding pursuant to
5    28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(J), and the
6    United States Trustee consents to adjudication and entry of final orders and judgments by the
7    Bankruptcy Court for any and all matters arising in, or relating to, this adversary proceeding.

8            5.       Venue is proper pursuant to 28 U.S.C. § 1409(a).

9
                                        FACTUAL ALLEGATIONS
10
             6.       On October 3, 2019, (the “Indiv. Petition Date”) the Defendant caused to be filed
11
     a voluntary chapter 7 petition in the Western District of Washington, thereby initiating the Indiv.
12
     Case.
13
             7.       The deadline for objections to discharge in the Indiv. Case was extended to and
14
     including March 6, 2020.
15           8.       On October 3, 2019 (the “Corp. Petition Date”), the Defendant caused to be filed
16   a voluntary chapter 7 petition in the Western District of Washington for Eastgate Mobility Inc.
17   (the “Corporation”), thereby initiating case no. 19-13632 (the “Corp. Case”).
18           9.       The Defendant was the sole shareholder of the Corporation on the Corp. Petition

19   Date, and the sole or primary person responsible for the business operations of the Corporation

20   during the time frame addressed herein.
             10.      Ronald G. Brown was appointed chapter 7 trustee in the Corp. Case (the “Corp.
21
     Case Trustee”)
22
             11.      In conjunction with the Corp. Case, the Defendant filed schedules of assets and
23
     liabilities (collectively, the “Corp. Schedules”), and a statement of financial affairs (the “Corp.
24
     SOFA”). Together, the Corp. Schedules and Corp. SOFA are referred to collectively as the
25
     “Corp. Bankruptcy Documents.”
26

                                                                           Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 2                                                      700 Stewart Street
                                                                                                   Suite 5103
                                                                                    Seattle, WA 98101-1271
                                                                           206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD          Doc 1    Filed 03/06/20     Ent. 03/06/20 11:51:27           Pg. 2 of 7
1
            12.     The Defendant signed the Corp. Bankruptcy Documents under penalty of perjury.
2
            13.     On November 8, 2019, the initial meeting of creditors was held in the Corp. Case
3
     (the “Initial Corp. Creditors’ Meeting”). At the Initial Corp. Creditors’ Meeting, the Defendant
4    testified that: he had read and signed the Corp. Bankruptcy Documents; the information in the
5    Corp. Bankruptcy Documents was true and correct; there were no corrections or changes to bring
6    to the Corp. Case Trustee’s attention; and that he listed all of the Corporation’s assets, debts, and
7    creditors in the Corp. Bankruptcy Documents.

8           14.     At the Initial Corp. Creditors’ Meeting in response to the Corp. Case Trustee’s

9    express question about whether there were any transfers of assets in the two years prior to the
     Corp. Petition Date that were not otherwise disclosed in the Corp. Bankruptcy Documents, the
10
     Defendant admitted and testified that multiple vehicles had been transferred prepetition
11
     (collectively, the “Prepetition Vehicle Transfers”).
12
            15.     The Defendant also testified at the Initial Corp. Creditors’ Meeting that one of the
13
     Prepetition Vehicle Transfers was made as a gift, and the rest were to former drivers for the
14
     Corporation who were owed money for loans or salaries; and that the Corporation did not
15   receive any money in exchange for transfer of the vehicles.
16          16.     The Prepetition Vehicle Transfers included, without limitation, the following:
17                  Vehicle Description            Vin no.         Date of Transfer
18                  2012 Ford Econoline Van        X4105           4/20/19 (gift)

19                  2013 Ford Econoline Van        X2270           5/1/19 (gift)

20                  2012 Toyota Camry              X4710           8/20/19 (gift)
                    2009 Ford Econoline Van        X7102           8/23/19 (gift)
21
                    2011 Toyota Camry              X4893           8/23/19 (gift)
22
                    2011 Ford Econoline Van        X2063           8/23/19
23
                    2013 Ford Econoline Van        X4527           8/23/19 (gift)
24
                    2014 Ford Econoline Van        X1112           8/23/19 (gift)
25
                    2011 Toyota Camry              X1768           9/6/19
26

                                                                            Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 3                                                       700 Stewart Street
                                                                                                    Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD         Doc 1     Filed 03/06/20      Ent. 03/06/20 11:51:27           Pg. 3 of 7
1
                     2014 Ford Econoline Van       X8470          9/16/19
2
                     2016 Toyota Prius             X4975          10/2/19
3
                     2012 Ford Econoline Van       X8347          10/2/19
4                    2016 Toyota Camry             X2190          10/3/19
5            17.     The Defendant transferred vehicles belonging to the Corporation after the Corp.
6    Petition Date without seeking or obtaining authority of the Bankruptcy Court and without the
7    knowledge or consent of the Corp. Case Trustee (the “Postpetition Vehicle Transfers”).

8            18.     The Postpetition Vehicle Transfers included, without limitation, the following:

9                    Vehicle Description           Vin no.        Date of Transfer
                     2008 Toyota Prius             X1999          10/7/19 (gift)
10
                     2009 Ford Econoline Van       X6902          10/21/19
11
                     2014 Ford Econoline Van       X8791          10/21/19
12
             19.     According to the Department of Motor Vehicle’s public records, at least seven of
13
     the Prepetition Vehicle Transfers and one of the Postpetition Vehicle Transfers were gifts for
14
     which the use tax was waived.
15           20.     In response to question no. 3 on the Corp. SOFA, the Defendant declared that the
16   Corporation did not make any payment or transfer with an aggregate value of $6,825 or more to
17   a creditor within 90 days of the Corp. Petition Date.
18           21.     In response to question no. 4 on the Corp. SOFA, the Defendant declared that the

19   Corporation did not make any payment or transfer of property in an aggregate amount of $6,825

20   or more within one year of the Corp. Petition Date that benefited an insider.
             22.     In response to question no. 9 on the Corp. SOFA, the Defendant declared that the
21
     Corporation did not make any gift or charitable contribution with an aggregate value of $1,000
22
     or more within two years of the Corp. Petition Date.
23
             23.     In response to question no. 13 on the Corp. SOFA, the Defendant declared that
24
     there were no undisclosed transfers of money or other property by sale, trade or other means
25
     within two years of the Corp. Petition Date other than property transferred in the ordinary course
26   of business or financial affairs.
                                                                         Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 4                                                    700 Stewart Street
                                                                                                 Suite 5103
                                                                                  Seattle, WA 98101-1271
                                                                         206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD          Doc 1    Filed 03/06/20      Ent. 03/06/20 11:51:27        Pg. 4 of 7
1
             24.    The Prepetition Vehicle Transfers are not disclosed in the Corp. Schedules or the
2
     Corp. SOFA.
3
             25.    The Defendant has never amended the Corp. Schedules or Corp. SOFA to
4    disclose the Prepetition Vehicle Transfers.
5            26.    The Prepetition Vehicle Transfers and the Postpetition Vehicle Transfers
6    themselves, and the Defendant’s concealment and false oaths related to the Prepetition Vehicle
7    Transfers, has materially and negatively affected the Corp. Case Trustee’s ability to administer

8    the Corp. Case.

9            27.    The Defendant concealed, or failed to keep and preserve, contracts, receipts, bills
     of sale, or other such documents relating to the Prepetition Vehicle Transfers.
10
             28.    The Defendant concealed, or failed to keep and preserve, contracts, receipts, bills
11
     of sale, or other such documents relating to the Postpetition Vehicle Transfers.
12
             29.    The Defendant’s concealment, or failure to keep or preserve documents relating
13
     to the Prepetition Vehicle Transfers and the Postpetition Vehicle Transfers was not justified
14
     under all of the circumstances of the Corp. Case.
15           30.    The complete absence of documents relating to the Prepetition Vehicle Transfers
16   and the Postpetition Transfers makes it difficult, if not impossible, to understand the
17   Corporation’s financial condition and business transactions.
18           31.    As of the Corp. Petition Date, the Corporation was not maintaining bank

19   statements and other banking records relating to its business activities. Upon information and

20   belief, the Defendant has not provided bank statements and other financial documents requested
     by the Corp. Case Trustee that are deemed necessary to understand the Corporation’s business
21
     activities.
22
             32.    On August 6, 2018, creditor Hamza Abdellghani filed a complaint against the
23
     Corporation in the King County Superior Court, case no. 18-2-19728-7 KNT, seeking, among
24
     other things, an accounting with respect to the Corporation’s business activities (the “Creditor
25
     Suit”). The complaint was subsequently amended to name the Defendant, his spouse, and the
26   community, as a defendant.
                                                                          Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 5                                                     700 Stewart Street
                                                                                                  Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                          206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD         Doc 1    Filed 03/06/20      Ent. 03/06/20 11:51:27          Pg. 5 of 7
1
            33.      On September 6, 2019, a judgment for contempt sanctions against the Defendant
2
     and the Corporation in the amount of $18,954 was entered in the Creditor Suit, based in part on
3
     the Defendant’s filing of five fraudulent declarations in that litigation.
4           34.      Also on September 6, 2019, the King County Superior Court granted partial
5    summary judgment in the Creditor Suit and entered a Judgment in the amount of $4,660,561.65
6    against the Defendant and the Corporation relating to breaches of fiduciary duty.
7
                                           CLAIM FOR RELIEF
8
                                            11 U.S.C. § 727(a)(7)
9
                     (Concealments, Transfer of Assets; Lack of Records; False Oaths)
10
            35.      Paragraphs 6 through 34 are hereby incorporated.
11          36.      As recited above, in satisfaction of the elements of § 727(a)(2)(A), the Defendant
12   concealed assets of the Corporation, and transferred property of the Corporation, within one year
13   of the Corp. Petition Date with the intent to hinder, delay or defraud creditors and/or the Corp.
14   Case Trustee.

15          37.      As recited above, in satisfaction of the elements of § 727(a)(2)(B), the Defendant

16   concealed assets of the Corporation’s estate, and transferred property of the Corporation’s estate,
     after the Corp. Petition Date with the intent to hinder, delay or defraud creditors and/or the Corp.
17
     Case Trustee.
18
            38.      As recited above, in satisfaction of the elements of § 727(a)(3), the Defendant has
19
     concealed, destroyed, or failed to keep or preserve recorded information from which the
20
     Corporation’s financial condition or business transactions might be ascertained, and such acts or
21
     failure to act was not justified under all of the circumstances of the case.
22          39.      As recited above, in satisfaction of the elements of § 727(a)(4), the Defendant
23   knowingly and fraudulently, in connection with the Corp. Case, made false oaths in the Corp.
24   Bankruptcy Documents and at the Initial Corp. Creditors’ Meeting.
25          40.      The applicable acts set forth above committed by the Defendant occurred in

26   connection with the Corp. Case, within one year of the date of the Indiv. Petition Date.

                                                                           Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 6                                                      700 Stewart Street
                                                                                                   Suite 5103
                                                                                    Seattle, WA 98101-1271
                                                                           206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD         Doc 1     Filed 03/06/20      Ent. 03/06/20 11:51:27          Pg. 6 of 7
1
            41.    The Corp. Case concerns an insider of the Defendant.
2

3           WHEREFORE, the United States Trustee prays for relief as follows:

4           A.     That the Court enter a judgment denying the discharge of the Defendant pursuant

5    to 11 U.S.C. § 727(a)(7); and
            B.     For such other and further relief as the Court deems just and equitable.
6

7           DATED this 6th day of March, 2020

8                                                        Respectfully submitted,

9                                                        Gregory M. Garvin
                                                         Acting United States Trustee for Region 18
10
                                                         By:      /s/ Martin L. Smith
11                                                              Martin L. Smith, WSBA #24861
                                                                Attorney for United States Trustee
12                                                              for Region 18
13

14

15

16

17

18
19

20

21

22

23

24

25

26

                                                                        Office of the United States Trustee
      COMPLAINT TO DENY DISCHARGE - 7                                                   700 Stewart Street
                                                                                                Suite 5103
                                                                                 Seattle, WA 98101-1271
                                                                        206-553-2000, 206-553-2566 (fax)
     Case 20-01022-TWD        Doc 1    Filed 03/06/20     Ent. 03/06/20 11:51:27          Pg. 7 of 7
